Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2020 is being considered by the examiner. 


Claim Objections
Claim 1 is objected to because of the following informalities:  The semicolon is missing after comprising in the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-10, under Step 2A recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites 
receiving advertisement contents input by a user, generating advertisement information, and sending same to the cloud advertisement server; the cloud advertisement server is used for receiving the advertisement information sent by the advertisement releasing terminal, generating corresponding advertisement pushing information, and sending same to the double-sided printers of the specified classifications; and the double-sided printers are used for receiving the advertisement pushing information and printing corresponding advertisement information on a back of cash register paper when printing cash register information.
	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(2)(II)). This is because the limitations above recite a series of steps by which a targeted advertisement information is printed. This represents the performance of a marketing and/or sales activity (e.g., product search and investigation), which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas. 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including server, terminal printers. Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). 
Secondly, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use. This is also true with respect to the limitation of using the server, terminal and printer to provide information, which is only recited within the claims at a high level (and is not described further in the specification). 
Lastly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 


Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Even considered as an ordered combination (as a whole), the additional elements of claim 4 do not add anything further than when they are considered individually. 
Further, the additional elements are recognized by the courts as performing well-understood, routine, and conventional functions. Additionally, the examiner notes that applicant’s originally-filed specification does not go into any details about any special features relating to the claimed elements listed above, thereby the claimed elements are a generic and well-known in the industry; see Fig. 1.
‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”
	Dependent claims 2-5, 7-10, do not add “significantly more” to the eligibility of claims 1 and 6 and recite a more complex abstraction executed on a generic computer 

In view of the above, representative claims 1-10 do not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 


Claim Interpretation
Intended Use or Intended Results

	In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow, see MPEP § 2111.
	Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969). See MPEP § 2111.
	All claim limitations have been considered. Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art. The 
	Language in a method claim that states only the intended use or intended result, but the expression does not result in a manipulative difference in the steps of the claim. Language in a system claim that states only the intended use or intended result, but does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. The claims are replete with statements of intended use or result e.x. “a system/method for targeted advertising..” “terminal/server/printers is used for receiving...generating..sending.”,. Therefore, Examiner is not giving patentable weight. In addition, Examiner has identified such instances within the prior art rejection as found in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It’s not clear how the printers are “pre-divided into a plurality of specified classifications”. Are the printers 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byerly et al. (U.S. Patent Publication No. 2010/0140339).

Regarding claims 1 and 6, Byerly teaches a system for targeted advertising based on the back of cash register paper, comprising:
a cloud advertisement server (central CS), at least one advertisement releasing terminal (marketing computer), and a plurality of double-sided printers (POS printer, store 1-3), see Fig.1. 
wherein the cloud advertisement server is respectively and wirelessly connected with the advertisement releasing terminal and the double-sided printers (central CS thru network connection communicates with each marketing computer and printer, [0008, 44, 48], and 


the advertisement releasing terminal is used for receiving advertisement contents input by a user, generating advertisement information, and sending same to the cloud advertisement server; (Central CS 3 may perform marketing processing to determine what specific marketing content to provide to a particular consumer, in which case it transmits to marketing computer 40 the customer's identifier in association with either the specific marketing content (coupon details or the like) or an identifier of the specific marketing content. Marketing computer 40 may refer to this information when processing transaction data after receiving the same customer identifier during that customer's subsequent purchase transaction in the retail store, [44].

the cloud advertisement server is used for receiving the advertisement information sent by the advertisement releasing terminal, generating corresponding advertisement pushing information, and sending same to the double-sided printers of the specified classifications (Marketing computer 40 runs code implementing marketing criteria on transaction data associated with CIDs to determine specific marketing content to associate with the CIDs. Marketing computer 40 distributes either specified content or identifiers of said specified content it associates with a CID to POS printer 60, [47-49]; and 
the double-sided printers are used for receiving the advertisement pushing information and printing corresponding advertisement information on a back of cash register paper 770 instructs POS printer 60 to rewind paper tape 660 in order to print based upon marketing content contained in instructions 720, on the opposite side of paper tape 660 from where register receipt information was printed, [66]).

Regarding claim 2, Byerly teaches the specified classifications of the plurality of double-sided printers is provided with a corresponding classification code, a data format of the advertisement pushing information comprises a data head, a data content and releasing time information, and the data head comprises the classification codes of different specified classifications of the double-sided printers, (code, transaction history,, [47-48], stream header, logs, signal, [50-55], content, time, [94-95]).

Regarding claim 3, Byerly teaches the releasing time information is time information having a highest matching degree with the advertisement content calculated by the cloud advertisement server according to historical printing data of the plurality of double-sided printers, (marketing content, [56-57], a targeting criteria specifying repeated purchase of diapers in a prior one month period may be linked to marketing content specifying a coupon for baby food, [61])

Regarding claims 4, 7-8, Byerly teaches the specific classifications are a plurality of classifications obtained by obtaining historical printing data of the plurality of double-sided printers within a period of time, then performing data cleaning, and further clustering and grouping according to commodity information in the historical printing 740 includes data that specifies which of print heads 650 are to print marketing and register receipt information, timing of printing, and order of printing, [65-72]). 

Regarding claim 5, Byerly teaches the data cleaning comprises abnormal data processing and small probability data deletion processing, [69]

Regarding claim 9, Byerly teaches each of the specific classifications of the plurality of double-sided printers is provided with a corresponding classification code, a data format of the advertisement pushing information comprises a data head, a data content and releasing time information, the data head comprises the classification codes of different specific classifications of the double-sided printers, and the step of receiving, by the cloud advertisement server, the advertisement information sent by the advertisement releasing terminal, generating the corresponding advertisement pushing information, and sending the same to the double-sided printers of the specified classifications comprises: receiving, by the cloud advertisement server, the advertisement information sent by the advertisement releasing terminal, then analyzing to obtain a category of the advertisement information, and further obtaining the specific classification of the double-sided printer corresponding to the category of the advertisement information; analyzing to obtain an advertisement content in the advertisement information as the data content, and calculating to obtain time information having a highest matching degree with the advertisement content as the releasing time information according to the historical 

Regarding claim 10, Byerly teaches the step of receiving, by the double-sided printers, the advertisement pushing information, then analyzing the same, and printing the corresponding advertisement information on the back of the cash register paper when printing the cash register information comprises: receiving, by the double-sided printers, the advertisement pushing information, then analyzing same, and generating advertisement information of a corresponding format according to a size specification of cash register paper; obtaining one or more pieces of corresponding advertisement information to be printed according to the releasing time information in the advertisement pushing information in combination with current time information when printing the cash register information; and printing corresponding advertisement information on the back of the cash register paper in real time when printing the cash register information, [92-98].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627